UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6802


CLIFTON DONELL LYLES,

                     Petitioner - Appellant,

              v.

WARDEN CECILA REYNOLDS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Timothy M. Cain, District Judge. (4:14-cv-01063-TMC)


Submitted: October 14, 2021                                     Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clifton Donell Lyles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifton Donell Lyles appeals the district court’s order denying his petition for a writ

of mandamus. On appeal, we confine our review to the issues raised in the informal brief.

See 4th Cir. R. 34(b). Because Lyles’ informal brief does not challenge the basis for the

district court’s disposition, he has forfeited appellate review of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2